Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specific reasons that the claims are indefinite are found below:
On lines 4-5 of claim 1, the phrase “the diameter of the inner ring (16) being adapted to the inner diameter of a round tube chamber (13)” is indefinite since it is no clear what “being adapted to” in this phrase means. Does this mean that the diameter of the inner ring (16) is a size that allows the inner ring (16) to fit inside the inner diameter of a round tube chamber (13)? In addition, the round tube chamber (13) in this phrase is indefinite since it is not clear where this chamber (13) is located in the overall device. Is the round tube chamber (13) located in the main body container sealed tube (2)? On lines 5-6 of claim 1, the phrase “the diameter of the C-shaped ring (17) being adapted to the outer diameter of the round tube chamber (13)” is indefinite since it is no clear what “being adapted to” in this phrase means. Does this mean that the diameter of the C-shaped ring (17) is a size that allows the C-shaped ring (17) to fit over the outer diameter of the round tube chamber (13)? On lines 7-8 of claim 1, the phrase “a clearance between the inner ring (16) and the C-shaped outer ring (17) being adapted to the tube wall of the round tube chamber (13)” is indefinite since it is not clear what “being adapted to” in this phrase means. Does this mean that a clearance between the inner ring (16) and the C-shaped outer ring (17) is of a size that allows the clearance to fit tightly over the tube wall of the round tube chamber (13)? On line 8 of claim 1, the phrase “the tube wall” lacks antecedent basis. On line 9 of claim 1, the phrase “the free end” lacks antecedent basis. On lines 10-11 of claim 1, the phrase “the faeces sampling stick (8) being adapted to a round hole inside a separation layer (15)” is indefinite since it is not clear what “being adapted to” in this phrase means. Does this mean that the faeces sampling stick (8) is inserted into a round hole inside a separation layer (15) in the integrated device for faeces sampling and occult blood detection? In addition, the separation layer (15) in this phrase is indefinite since it is not clear where this layer (15) is located in the overall device. Is the separation layer (15) located in the round tube chamber (13) or somewhere else in the device? On lines 11-12 of claim 1, the phrase “the tube wall of the inner ring (16)” lacks antecedent basis. On line 12 of claim 1, the phrase “the opening of the C-shaped outer ring (17)” lacks antecedent basis.  On lines 12-13 of claim 1, the phrase “to be adapted to a bulge (20) of the stop block (3)” is indefinite since it is not clear what “to be adapted to” in this phrase means. Does this mean that the bulge (20) in the stop block (3) fits into the small hole (18) provided in a tube wall of the inner ring (16) at an opening of the C-shaped outer ring (17)? On lines 13-14 of claim 1, the phrase “the main body container sealed tube (2) being combined by the round tube chamber (13) for storing liquid and a rectangular tube chamber (14)” is indefinite since it is not clear whether this means that the main body container sealed tube (2) comprises both the round tube chamber (13) for storing liquid and the rectangular tube chamber (14). On lines 16 of claim 1, the phrase “funnel shape with a round hole in the center” is indefinite since it is not clear whether the round hole is located at a lower end of the funnel shape where surfaces of the funnel shape converge or whether the center is located at a top of the funnel shape. It is not clear where the recited “center” of the funnel shape is located, and “the center” lacks antecedent basis. On line 17 of claim 1, the phrases “the shape” and “the section” lack antecedent basis. On lines 17-18 of claim 1, the phrase “the shape of the stop block (3) being adapted to the section of the top of the rectangular tube chamber (14)” is indefinite since it is not clear what “being adapted to” means in this phrase. Does this mean that a shape of the stop block (3) allows the stop block (3) to be inserted into the top of the rectangular tube chamber (14)? On line 18 of claim 1, the phrase “the inside wall” lacks antecedent basis. On lines 18-19 of claim 1, the phrase “the bulge (2) being provided on the inside wall of the stop block (3) and adapted to a small hole (18) of the lid (1)” is indefinite since it is not clear what “adapted to” in this phrase means. Does this mean that the bulge (20) fits inside a small hole (18) in the lid (1)? In addition, the phrase “the small hole (18) of the lid (1)” on line 19 of claim 1 is indefinite since it is not clear whether this is the same as the small hole (18) provided in a tube wall of the inner ring (16) at an opening of the C-shaped outer ring (17) recited earlier in the claim. On lines 22-23 of claim 1, the phrase “the upper edge” lacks antecedent basis. On lines 22-23 of claim 1, the phrase “being provided on the upper edge of a piston slot (2)” should be changed to –being provided on an upper edge of the piston slot (12)—since the piston slot (12) has already been positively recited in the claim. On line 23 of claim 1, the phrase “the outer shape” lacks antecedent basis. On lines 23-24 of claim 1, the phrase “the outer shape of the test strip slot seat (5) being adapted to the main body container sealed tube (2)” is indefinite since it is not clear what “being adapted to” in this phrase means. Does this mean that the test strip slot seat (5) is located inside of the main body container sealed tube (2) or that the test strip slot seat (5) is attached to an outer surface of the main body container sealed tube (2)? The structural relationship between the test strip slot seat (5) and the main body container sealed tube (2) is unclear. On line 28 of claim 1, the phrase “the back” lacks antecedent basis. Overall, claim 1 is indefinite since it lacks necessary structural cooperation between the different recited components of the apparatus (i.e. the main body container sealed tube (2), the round tube chamber (13), the rectangular tube chamber (14), the stop block (3), the piston (4), the test strip slot seat (5), the sealing sheet (6), the base (7), the faeces sampling stick (8) and the lid (1). It is not clear how each of the recited components of the apparatus are physically connected together. 
In claim 2, the phrase “the diameter of the round hole inside the separation layer (15) which has a funnel shape is adapted to the diameter of the faeces sampling stick (8)” is indefinite since it is not clear what “is adapted to” in this phrase means. Does this mean that the diameter of the round hole in the separation layer (15) is the same as the diameter of the faeces sampling stick (8) so that the faeces sampling stick (8) fits into the round hole in the separation layer (15)? 
On lines 2-3 of claim 3, the phrase “the bulge (20) provided on the inside wall of the stop block (3) is adapted to the small hole (18) of the lid (1)” is indefinite since it is not clear what “is adapted to” in this phrase means. Does this mean that the bulge (20) fits into the small hole (18) of the lid (1)? On lines 3-4 of claim 3, the phrase “so as to realize dismounting and fixing of the stop block (3)” is indefinite since it is not clear to what the stop block (3) is fixed to and dismounted from. Is the stop block (3) fixed to and dismounted from the lid (1)? 
On line 2 of claim 5, the phrase “the volume” lacks antecedent basis.
On line 2 of claim 7, the phrase “the end” lacks antecedent basis. On line 3 of claim 7, the phrase “the free end” lacks antecedent basis. On lines 3-4 of claim 7, the phrase “the faeces sampling stick (8) is tightly adapted to the round hole inside the separation layer (15)” is indefinite since it is not clear what “tightly adapted to” in this phrase means. Does this mean that a diameter of the faeces sampling stick (8) where the stick is inserted into the round hole in the separation layer (15) is the same as the diameter of the round hole in the separation layer (15) so as to fit tightly in the round hole? 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests an integrated device for feces sampling and occult blood detection comprising a main body container sealed tube (2) having a round tube chamber (13) on one side and a rectangular tube chamber (14) on the other side, a lid (1) that closes a top of the main body container sealed tube (2), a stop block (3) that fits into the top of the rectangular tube chamber (14), wherein the lid (1) comprises an inner ring (16) and a C-shaped outer ring (17) having an opening therein, and wherein the stop block (3) comprises a bulge (2) on an inside wall thereof which fits into a small hole (18) provided in a tube wall of the inner ring (16) at the opening of the C-shaped outer ring (17) to fix and dismount the stop block (3) to and from the lid (1), a test strip slot seat (5) in the rectangular tube chamber (14) having a test strip slot (9) on one side and a piston slot (12) on the other side, a sealing sheet (6) on the back of the piston slot (12),  a base (7) attached to the bottom of the test strip slot seat (5) having a solution receiving slot (21) provided on one side of the base (7) and a groove (22) located on another side of the base (7), wherein a slope is provided between the receiving slot (21) and the groove (22), and a feces sampling stick (8) attached to the inner ring (16) of the lid (1), wherein when the lid (1) is attached to the opening of the main body container sealed tube (2), the sampling stick (8) is placed into a liquid located in the round tube chamber (13) and then through a small hole in a separation layer (15) located in the round tube chamber 13.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Dai (US 10,772,610) who teach of a sample collector for testing biological samples for occult blood and other analytes which has a structure similar to the device recited in the instant claims; however, Dai is not prior art against the instant claims since the effective filing date of the instant application is prior to the effective filing date of Dai, and the device taught by Dai does not have a stop block comprising a bulge that fits into a hole on a tube surface of an inner ring of the lid, and does not have a lid comprising both an inner ring and a C-shaped outer ring. Also, make note of Kong et al (CN 106769161) who teach of an excrement sampling and pretreating device; Qian et al (CN 207074121) who teach of an excrement and urine detection device for occult blood; Okada et al who teach of a specimen collection container; Tanigami et al who teach of a stool sample processing container; Liang who teach of a rapid test apparatus for detecting occult blood; Wang et al who teach of a fecal specimen collection, preserving and transport device; Wan et al who teach of a feces sampling and detecting device; Kagaya who teaches of a method and device for sampling feces; and Urata et al who teach of a feces-sampling transport container. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 22, 2021